 In the Matter of TENNESSEE ELECTRIC POWER COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSCase No. R-627.-Decided May 5, 1938Electric,Motorbus,Street Railway,Telephone,and Water Utility Industry-Investigation ofRepresentatives:controversy concerningrepresentation ofemployees:controversy concerning appropriate unit ; rival organizations ; collec-tive agreement with rival organization,executedsubsequent to filing of petition,no bar to direction for election-UnitAppropriate for Collective Bargaining:all employees throughout the electricalutility systemof the company in Tennes-see and Georgia,and all otheremployees who engage in, or devotea substantialamount of time to, the production,transmission,or distribution of electricity,or the operation,construction,and maintenance incident thereto, orelectricalwork, in general,excluding certain categories;system-wide ;community of inter-est; functional coherence;occupationaldifferences;employees not eligible formembership in established labor organization-ElectionOrdered:pay-roll listfurnished for purpose of, pursuant to agreement;name of one union omittedfrom ballot upon request.Mr. M. A. Prowell,for the Board.Mr. Silas Williams,of Chattanooga, Tenn., for the Company.Mr. E. D. Biereto,of Washington, D. C., andMr. George L. GeegeandMr. O. A. Walker,of Atlanta, Ga., for the Brotherhood.Mr. Sidney Elliott Cohn,ofNew York City, andMr.H. E.Howard, Jr.,of Chattanooga, Tenn., for the United.Mr. Stanley J. Morris,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 1, 1937, International Brotherhood of ElectricalWorkers, herein called the Brotherhood, filed with the RegionalDirector for the Tenth Region (Atlanta, Georgia) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Tennessee Electric Power Company,Chattanooga, Tennessee, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On December 20, 1937, the National Labor Relations24 DECISIONS AND ORDERS25Board, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National -Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On January 13, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theBrotherhood, and upon United Electrical, Radio and Machine Work-ers of America, herein called the United, a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on February 3 and 4, 1938,before James C. Paradise, the Trial Examiner duly designated bythe Board.The Board and the Company were represented by coun-sel; the Brotherhood and the United by their respective officials.Allparties participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing, the Trial Examiner made various rulings.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On March 3, 1938, pursuant to notice, a hearing was held beforethe Board in Washington, D. C., for the purpose of oral arguinient:The Company was represented by counsel, and the Brotherhood byits representatives.Counsel for Utility Workers Organizing Com-mittee, herein called the U. W. O. C., a labor organization affiliatedwith the Committee for Industrial Organization, appeared and statedthat the U. W. O. C. had been authorized to represent, in this pro-ceeding, employees of the Company formerly represented by theUnited.'Upon no objection being raised' by any of the parties, theBoard granted leave to the U. W. O. C. to be substituted for theUnited.All parties participated in the oral argument.At theclose of the hearing, it was agreed by the parties that a certain "Listof Employees on Payroll October 31, 1937," prepared by the Companyand filed with the Board on February 25, 1938, setting forth thenames of persons in the employ of the Company on October'31, 1937,the nature of their work, and certain other matters, be admitted tothe record as prima facie evidence of the facts therein contained,and in the event an election be directed by'the Board as part of theinvestigation ordered that the list be taken for' such purpose.2 Said1Counsel explained that theretofore organization activity among utility workers andtheir representation,by theUnited,had been carried on through its Utilities Division andthat this Division had separated itself from the United to form theU.. W. O. C. , ,S The list'is entitled"The Tennessee Electric Power Company List of Employees onPayiolrOctober 31,1937,As Requested by The Trial Examiner,For the National LaborRelations Board At Hearing in Chattanooga,February 4, 1938." 26NATIONAL LABOR RELATIONS BOARDlist is hereby admitted in evidence as part of the record in this pro-ceeding.With respect to certain employees noted in the list as"No Longer Employed," the parties agreed that such persons wereto be considered for the purpose of this case as employees who eitherhad quit or been discharged for cause since October 31, 1937.Theemployees so noted will be so considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYTennessee Electric Power Company is a Maryland corporation andhas its main office in Chattanooga, Tennessee. It owns and operatesa public utilities system covering a substantial portion of the Stateof Tennessee and a small contiguous area in Georgia.The largestcities which it serves are Chattanooga and Nashville.The principal business of the Company consists in the production,transmission, and distribution of electrical energy.Power is devel-oped at a number of steam and hydroelectric stations or plants inTennessee and at one large hydroelectric station in Blue Ridge,Georgia.There are also in operation a few small Diesel orsemi-Diesel generating stations.All of the stations are connectedby a network of 1,600 miles of high-tension wires.The lines passthrough 92 substations and have direct connecting tie-ins with powerstations operated,by other utility companies in Alabama, Kentucky,North Carolina, and Georgia. These connections permit the purchaseand sale of electricity under reciprocal contracts, an exchange ofenergy when necessary to attain a mutually economical flow, assist-ance in the event of stoppages, and other benefits.A continuous flowof current moves over these connections. In 1937, the Companypurchased 7 per cent of its load, or 70 million kilowatt hours, frompower companies in Alabama, Georgia, and Kentucky; and deliveredabout 8 per cent of its current outside of Tennessee.Among the customers of the Company purchasing electricity aresubstantially all industrieswithin the territory covered by thesystem, the Western Union Telegraph Company and Postal Tele-graph Company, the United States post offices, the Southern BellTelephone Company which operates the telephone system . in Ten-nessee, two radio stations in Chattanooga and one in Nashville, andvarious airports and the radio beacons maintained for the use ofinterstate air lines.The Company owns and operates as incident to its power business,street railway and, motorbus systems in Chattanooga and Nashville, DECISIONS AND ORDERS27Tennessee; a motorbus line from Chattanooga to Ft. Oglethorpe,Georgia; water plants and distribution systems in 10 Tennessee townsan1 at Blue Ridge, Georgia; ice-manufacturing plants in 7 towns inTennessee; a small hotel and commissary at Hales Bar, and a some-what larger hotel at Parksville, Tennessee ; a small telephone system inBlue Ridge, Georgia ; and a number of retail stores selling electricalappliances and other merchandise in Tennessee and Georgia.The business of the Company is carried on through seven operatingdivisions : the Production and Transmission Department, the Chatta-nooga District, Nashville District, East Tennessee District, NorthTennessee District, Middle Tennessee District, and Cumberland Dis-trict.The Production and Transmission Departmentis incharge of theproduction and transmission of electricity throughout the system. Itsheadquarters are at themain officeof the Company in Chattanooga.The department operates and maintains the power generating stationsatNashville,Hales Bar, Great Falls, Estill Springs, Ocoee No. 1,Ocoee No. 2, and Parksville, Tennessee ; and Blue Ridge, Georgia.3It also operates and maintains the substations. It engages in certainconstruction and maintenance work, chiefly in connection with thetowers and high-tension lines.'The six districts have authority over all business of the Companyexcept the production and transmission of power and current.Forpurposes of district administration, the territory covered by the sys-tem is divided into geographic subdivisions equal to the number ofdistricts,and each district is given control over all business derivedfrom within one of the subdivisions.Unlike the Production andTransmission Department, the districts are not managed from themain office in Chattanooga, but enjoy some autonomy.However,themain office exercises a general review and determines generalpolicy, handles certain matters common to all districts, and under-takes some details like the billing of customers.The distributionof electricity to consumers, and incidental construction and mainte-s Classification of employees in the power stations is substantially as follows:Engineers,boiler operators and helpers,boiler room laborers,firemen,condenser and turbine operators,switchboard operators,assistant and relief switchboard operators,oilers,conveyer beltoperators,ash crane and ash ding operators,larry operators,crusher operators,brake-men, water tenders,coal unloaders,coal drag operators,electricians and electrician helpers,mechanics,machinists,flume patrol and gate watchmen,brick masons,clerks, superintend-ents, assistant superintendents,nurse,janitors,storeroom manager and storeroom clerks,and various laborers.4Employees working outside the power stations include the following:System load dis-patchers and assistant dispatchers,substation operators and substation watchmen,controloperators, electricians and electrical helpers, mechanics,cable splicers,dynamite men, line-men, groundmen,truck drivers,telephone maintenance men, tower painters,janitors, nightwatchmen,clerks,stenographers,foremen, subforemen,chief electricians,and variouslaborers.0 28NATIONAL LABOR RELATIONS BOARDnance; 8the operation and maintenance of the street railway andmotorbus transportation systems in Chattanooga and Nashville,including the street railway and bus repair shops, garages, car barns,and storehouses; e the operation and maintenance of ice-manufactur-ing plants, water plants and distribution systems, and a telephonesystem; the operation of the retail stores, hotels, and commissaries 7come within the jurisdiction of the districts.II.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zationaffiliated with the American Federation of Labor. It admitsto membership all types of electrical workers including those engagedin the production, transmission, and distribution of electricity, andin the operation, construction, and maintenance of the means thereof.It excludes from membership, so far as here material, supervisoryemployees of the rank of general foremen and higher, clerical em-ployees, office workers, meter readers, collectors, janitors and buildingservice employees, civil engineers and draftsmen, surveyors, and tem-porary employees, provided that any employee otherwise excluded,except supervisory employees, who engages in a substantial amountof electrical work, is admitted.V6The employees engaged in the distribution of electricity to consumers, and in relatedconstruction and maintenance,are classified principally as follows:Metermen,meterreaders, meter service men,cut-out men, electric service men, home lighting,lighting sales,collectors,bill deliverers, line foremen,linemen, groundmen,truck drivers,auto and truckmechanics,cable splicers, cable splicer helpers, electricians, electrician helpers, mechanics,mechanic helpers, chief control and control operators,appliance servicemen, janitors,clerks, and various laborers.6 Employees in the street railway and motorbus systems at Chattanooga and Nashvilleare divided into seven departments.These employees include workers in the districttransportation department,viz., street car and bus operators,dispatchers,inspectors,sched-ule time and traffic checkers,switchmen,incline operators and conductors at LookoutMountain and incline porters and laborers,oilers, pressers,porters, gatemen,ticket agents,janitors,division superintendents,and various laborers;workers in the district track de-partment,viz., foremen,rock car operators,truck drivers,welders,sanders, oilers,greasers,switch maintenance men, foremen,and laborers;workers in the street car and bus repairshops, the car barns,and garages,viz.,machinists,pipe fitters, carpenters,painters,glaziers,cushion menders,upholsterers andbodymen,bus and car hostlers,blacksmiths,brickmen,armature winders and repairers, oilers, repairmen,motor inspectors,sanders, car and buscleaners,car and bus washers, bus mechanics,bus greasers,auto and ignition mechanics,sand driers,register readers, electricians,welders, signal men, general maintenance menand helpers,chauffeur,watchmen,janitors,foremen, and laborers ; and workers in thestorerooms,viz , storeroom helpers and laborers,and watchmen.7The workers engaged in the remaining business operations conducted by the districtsinclude the ice plant operators,water plant operators and distributors,water departmentservicemen and laborers,localmanagers and assistant managers,cashiers,telephonecashier in Blue Ridge, Georgia,clerks, salesmen,garage foremen,foremen, hostlers,cooks,maids,and hotel operators;the small plant operators in charge of the oil-burning gener-ating plants.The Company also employs throughout the system clerical and office workers of variousclassifications,supervisory employees of the rank of general foreman and higher,buildingservice employees,and civil engineers,surveyors,and draftsmen. DECISIONS AND ORDERS29United Electrical, Radio and Machine Workers of America, is alabor organization affiliated with the Committee for Industrial Or-ganization.It admits to membership employees in the whole of theelectrical and radio industry; and at the time of the filing of thepetition, and at the hearing before the Trial Examiner,8 claimedjurisdiction over employees of electric light and power utilities. Italso admits to membership unorganized workers employed in opera-tions carried on as incident to the business of such utilities. Itexcludes from membership, so far as here material, supervisory em-ployees, civil engineers and draftsmen, surveyors, and temporaryemployees; and also excludes clerical employees, office workers,cashiers, salesmen, and building service employees, working in centerswhere large numbers of their respective classes are employed.III.THE QUESTION CONCERNING REPRESENTATIONThe Brotherhood has a history of organizational activity amongemployees of the Company commencing in 1933. Its early efforts tosecure members were confined to utility electrical workers in the Chat-tanooga and Nashville areas. In February 1935, Local 846 was estab-lished as a mixed union for such workers in Chattanooga and vicinity,including the towns of Hales Bar and South Pittsburg. Local 429enlisted members among similar employees in Nashville.While somefirst successes were achieved, the organizational work met with re-verses.However, in the early part of 1937, the Brotherhood beganits present campaign for membership under the direction of its vicepresident and now claims as members some 590 utility electricalworkers in various parts of the system. In addition to Locals 846and 429, which have been active, Local 961 was chartered in January1938 for members of the Brotherhood at Columbia, Tennessee, andanother local is proposed for members in Murfreesboro and surround-ing towns.The Brotherhood has not yet requested a collectivebargaining contract with the Company.The United commenced its present membership drive among em-ployees of the Company in July 1937. Organizational work wasbegun at Hales' Bar and South Pittsburg, and Local 1504 waschartered at Hales Bar for employees of both towns. It is concededby all parties that at the time of the filing of the petition and thehearing, the United had as members a majority of the employees atHales Bar and South Pittsburg.Recently it established a local inChattanooga, and some members have been secured at Estill Springs.In October 1937, the United requested the Company to enter intoa collective bargaining contract with it.A form of agreement waspresented and discussed at several conferences.During- the course'See footnote 1. 30NATIONAL LABOR RELATIONS BOARDof these negotiations, the Brotherhood protested to the Companyagainst the continuation thereof on the ground that it, and not theUnited, was the collective bargaining representative of the employees.The Brotherhood asked the Company whether it would consent tothe conductof an-election under the direction and supervision of theBoard to ascertain which labor organization was the representative.Upon the Company giving its consent, the petition was filed on No-vember 1, 1937.Prompt notice thereof was given the Company bythe Brotherhood.On November 10, 1937, the Company signed a collective bargainingcontract with the United applicable to all employees of the Company"now working at Hales Bar and South Pittsburg who are membersof the Union, or may become members at a later date," excluding,with certain limitations, superintendents, foremen, and shift engi-neers.The contract provided, among other things, for exclusiverecognition of the United as collective bargaining representative ofthe employees covered, for preferential employment to members of theUnited at the two towns, for a 5-per cent wage increase, and forarbitration.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurringin connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing com-merce and the free flow of*commerce."V. THE APPROPRIATE UNITThe Brotherhood contends that the unit appropriate for the pur-pose of collective bargaining is system-wide, comprising workersemployed by the Company throughout its electrical system in Ten-nessee and Georgia, that workers employed at Hales Bar and SouthPittsburg come within the system-wide unit and do not constitutea group separate and apart. It further contends that a properclassification of employees within such unit would consist of allemployees who engage in or devote all or a substantial amount of9CfConsolidated Edison Company of New York,Inc, et at.v.NationalLabor RelationsBoard(C. C. A. 2d),decided March14, 1938, C. C. H. Labor LawService, par.18110;Matter of PacificGasand ElectricCompanyandUnited Electrical & Radio Workers ofAmerica,3 N. L. R. B. 835. DECISIONS AND ORDERS31their time to, the production, transmission, and distribution of elec-tricity, and in operation, construction, and maintenance incidentthereto; except supervisory employees of the rank of general fore-man and higher, clerical employees, office workers, meter readers, col-lectors, janitors, building service employees, civil engineers anddraftsmen, surveyors, and temporary employees; provided, that anyemployee (except supervisory employees) who engages in a sub-stantial amount of electrical work ;would be included.Thus, the Brotherhood would exclude from the unit all employeesof the Company in the street railway and motorbus systems at Chat-tanooga and Nashville, that is, workers in the transportation andtrack departments; in the street car and bus repair shops, car barns,and garages; and in the storerooms!10 It would also exclude em-ployees engaged in the operation and maintenance of the' ice-manu-facturing plants, water plants and distribution systems, telephonesystem at Blue Ridge, Georgia, and hotels and commissaries.," Itwould exclude all salesmen in the retail stores and elsewhere and,in general, supervisory employees of the rank of general foremanand higher, all clerical help, office workers, storeroom employees,janitors,building service employees, and temporary employees.However, it would include in the unit employees within these classi-fications who devote a substantial amount of their time to electricalwork, or in operation, construction, and maintenance incident thereto.The United contends that irrespective of whether a system-wideunit composed of employees in the electrical system is appropriatefor collective bargaining purposes, the employees at Hales Bar andSouth Pittsburg should be excluded, as a; distinct and separate body,from such unit.The United further takes the position that theclassification of employees within the unit contended for by theBrotherhood is much too narrow, that all employees of the Companyproperly should be included except the following : Supervisory em-ployees of the rank of general foreman and higher, civil engineersand draftsmen, surveyors, and temporary employees; and clericalemployees, office workers, cashiers, salesmen, janitors, and buildingservice employees, who work in Chattanooga- and Nashville wherelarge numbers of these workers are employed.Thus, the United, in contradistinction to the Brotherhood, wouldhave included in the system-wide unit all clerical employees, officeworkers, cashiers, salemen, storeroom employees, janitors, and build-ing service employees, who work in" the various towns and citiescovered by the utilities system outside of Chattanooga and Nashville;meter readers and collectors; employees in the street railway and10 See footnote 6.n"See footnote 7. 32NATIONAL LABOR RELATIONS BOARDmotorbus system, i. e., workers in the transportation and track de-partments, in the street car and bus repair shops, car barns andgarages, and inthe storerooms; and employees engaged in the opera-tion and maintenance of the ice-manufacturing plants, water plantsand distribution systems, telephone system, hotels andcommissaries.As noted, the Company is chiefly engaged in the production, trans-mission,and distribution of electrical energy.It is common knowl-edge that workersin an electricalutilitysystem are intimatelyassociatedwith each other in their work despite geographicsepara-tions of work situs.There is marked interdependency in the dif-ferent functions performed throughout the system,aswell as arecurrence in function in different parts of the system.Moreover,the record shows that the relations of the electrical utility employeeswith the Company have been substantially on a system-wide basis.The majority of these workers are in the Production and Transmis-sionDepartment and report directly to departmental headquartersat themain officein Chattanooga.There is evidence of the transferof employees from one part of the system to another, as conditionsrequire.The mainofficein Chattanooga determines the labor policyof the Company for all employees, and any labor organization wouldhave to deal with that office irrespective of what employees in thesystem it represented.In view of these circumstances we are of the opinion that in sofar asthe employees in the electrical system of the Company areconcerned,a system-wide unit is appropriate for collective bargain-ing purposes.The facts establish a mutuality of interest among allsuch employees concerning working conditions. It will be notedthat the Brotherhood claims that it has organized a majority of theseemployees and has been designated their representative for the pur-pose of collective bargaining.12We do not believe, however, upon the evidence before us, that theunit should embrace employees engaged in the other businesses ofthe Company. The workers in the street railway and motorbussystems, the ice-manufacturing plants, water plants and distributionsystems, telephone system, the hotels and commissaries, and the retailstores, constitute groups divorced in function and separate in interestfrom the employees in the electrical system.The record disclosesthat the United has not succeeded in enrolling any of these workersasmembers,and the Brotherhood does not admit them. Theirgreater number, by far, work in the transportation systems at Chat-tanooga and Nashville, that is, in the transportation and track de-12 Cf.Matter of Wisconsin Power and Light CompanyandUnited Electrical,Radio andMachineWorkers of America, Local No. 1141,,6 N. L R B 320;Matter of StandaodOil Company of CaliforniaandOilWorkers International Union, Local299,5 N. L. R. B.750. DECISIONS AND ORDERS33partments, the street car and bus repair shops, car barns and garages,and storerooms. - As shown by the evidence, transportation-workers,traditionally and at_ the present, throughout the utilities industry,form separate labor organizations, constitute distinct bargainingunits, and enter into their own collective bargaining contracts.TheUnited concedes that if the transportation employees of the Companywere organized in a separate, transport-workers 'labor organization,itwould not suggest their being included in the unit.We note twoexceptions, though, to the general exclusion of employees in theother businesses.It appears that some of these employees devotea substantial amount of their time either regularly or at definiteperiods during the year, to work in the electrical system.This istrue of some of the local town managers, assistant cashiers, and clerksin the districts, and of some of the ice plant and water plant op-erators.It likewise is apparently the case with at least some of theworkers in the bus repair shops and garages who work on the trucksused by the line crews.Employees who fall in this classificationcome within the unit, for the reason that their interests are identifiedsubstantially with those of the workers in the electrical system.Weshall also include employees of the Company, in general, who engagein electrical operations.Neither the Brotherhood nor the Unitedwould have these employees excluded, and the nature of their workmakes them sufficiently allied with those in the electrical system toinfer the existence of a community of interest between them.The considerations which have led us to find that the system-wideunit among employees in the electrical system is an appropriate onefor collective bargaining purposes, impel us to conclude that theemployees of the Company at Hales Bar and South Pittsburg, whoare engaged in production, transmission, and distribution of elec-tricity,or in operation, construction, and maintenance incidentthereto, should not be excluded from such unit'There is no needfor repeating what already has been stated in this regard.Work atHales Bar centers about two power stations and is the same in char-acter as work done elsewhere at the other stations of the Company.High-tension wires connect the Hales Bar plants with Chattanooga,which is only 22 miles distant, and with the rest of the system.TheSouth Pittsburg employees in the electrical system engage in dis-tribution and incidental construction and maintenance, not in pro-duction or transmission.Their work likewise is typical of workperformed elsewhere throughout the system.19 Cases recognizing a smaller unit within a larger system-wide unit as appropriate forcollective bargaining purposes, or a smaller unit already organized before the system as awhole has organized,are distinguishable.Cf.Matter of Armour & CompanyandInterna-ttional Association of Machinists,Local92, 5 N. L. it. B.535;Matter of Associated PressandThe American Newspaper Guild, 5 N.L. it. B. 43. 34NATIONAL LABOR RELATIONS BOARDIt is true that on November 10, 1937, a majority of the employeesat Hales Bar and South Pittsburg,who were members of the United,entered into the agreement with the Company, heretofore set forth.Nevertheless,that contract was executed subsequent to the filing ofthe petition for certification and must be held subject to thisproceeding.In accordance with the usual rule, supervisory employees of therank of general foreman and higher, as well as foremen and super-intendents who have authority to employ and discharge,or to dis-charge, will be excluded from the unit.We shall follow the sugges-tion^of the Brotherhood and the United that the civil engineers,draftsmen,and surveyors likewise be excluded.The nature of thework performed by these employees,and the character of their dutiesand training, distinguish them from the other workers in the electri-cal system and warrant their exclusion.Upon the same basis, thenurses are to be excluded.Clerical employees of various types, officeworkers,janitors, and building service employees,watchmen, store-room workers, and salesmen, if any, have interests and performfunctions which differentiate them from the workers within the unitdeemed appropriate,and they too shall be excluded,provided thatif any of these employees devote a substantial amount of their timeto electrical work, they will be included.Meter readers,bill deliver-ers, and collectors,whose work approximates clerical work in char-acter, for the same reason are not to be included,unless they toospend a substantial part of their time in electrical work.Temporaryemployees,that is, skilled or unskilled workers employed on a tem-porary basis to perform a particular job or employed on trial for a90-day period,will be excluded.We find that the following employees of the Company constitute aunit appropriate for the purposes of collective bargaining:All em-ployees throughout the electrical utility system of the Company inTennessee and Georgia,including Hales Bar and South Pittsburg,and all employees in the businesses of the Company other than theelectrical utility system,who are engaged in, or devote all or a sub-stantial amount of their time either regularly or at definite periodsduring the year to, the production,transmission,or distribution ofelectricity,or the operation,construction,and maintenance incidentthereto, or electrical work, in general,excluding meter readers, billdeliverers,collectors, civil engineers and draftsmen, surveyors,nurses,clerical employees of all types,office workers,janitors and buildingservice employees,watchmen,storeroom workers, and salesmen, ifany, provided, that any of these employees thus excluded who devotea substantial amount of time,as aforesaid,are included,and excludingalso supervisory employees of the rank of general foreman and higher, DECISIONS AND ORDERS35as well as foremen and superintendents who have a right to hire anddischarge, or to discharge, and temporary employees as heretoforedefined.We further find that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESThe Brotherhood failed' to introduce satisfactory proof that it hadbeen designated and selected by a majority of the employees in theappropriate unit as their representative for collective bargaining.Testimony was offered to the effect that it had 590 members amongemployees of the Company throughout the system. It-did not exhibitany list of its members or other evidence of its membership.TheBrotherhood estimated that the number of employees within the unithere found appropriate was 1,050, but no precise computation has been,shown.The United makes no claim that it represents a majority ofthe employees of the Company within the system-wide unit.We holdthat an election by secret ballot is necessary to resolve the questionconcerning representation.The United requests that if an election is directed by the Board ina system-wide unit its name be omitted from the ballot.We shall sodirect.On the basis of the above findings of fact and upon the entire recordin the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Tennessee Electric Power Company, Chatta-nooga, Tennessee, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2. _The following employees of the Company constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act: All employeesthroughout the electrical utility system of the Company in Tennesseeand Georgia, including Hales Bar and South Pittsburg, Tennessee,and all employees in the businesses of the Company other than theelectrical utility system, who are engaged in, or devote all or a sub-stantial amount of their time either regularly or at definite periodsduring the year to, the production, transmission, or distribution ofelectricity, or the operation, construction, and- maintenance incidentthereto, or electrical work, in general, excluding meter readers, billdeliverers, collectors, civil engineers- and draftsmen, surveyors, nurses,clerical employees of all types, office workers, janitors and buildingservice employees, watchmen, storeroom workers, and salesmen, if any, 36NATIONAL LABOR RELATIONS BOARDprovided, that any of these employees thus excluded who devote asubstantial amount of time, as aforesaid, are included, and excludingalso supervisory employees of the rank of general foreman and higher,as well as foremen and superintendents who have a right to hire anddischarge, or to discharge, and temporary employees as heretoforedefined.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Tennessee Electric Power Company, Chattanooga, Tennessee,an election by secret ballot be conducted within twenty (20) daysfrom the date of this Direction, under the direction and supervision,of the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among all em-ployees throughout the electrical utility system of the Company inTennessee and Georgia, including Hales Bar and South Pittsburg,and all employees in the businesses of the Company other than theelectrical utility system who engage in, or devote all or a substantialamount of their time either regularly or at definite periods duringthe year to, the production, transmission, or distribution of electricity,or the operation, construction, and maintenance incident thereto, orelectrical work, in general, whose names appear on the pay-roll listfiled by the Company with the Board on February 25, 1938, excludingmeter readers, bill deliverers, collectors, civil engineers and drafts-men, surveyors, nurses, clerical employees of all types, office workers,janitors and building service employees, watchmen, storeroom work-ers, andsalesmen, if any, provided, that any of these employees thusexcluded who devote a substantial amount of time as aforesaid areincluded, and excluding also supervisory employees of the, rank ofgeneral foreman and higher, as well as foremen and superintendents.who have a right to hire and discharge, or to discharge, temporaryemployees, and employees listed in saidlist as"No Longer Employed,"or who have since October 31, 1937, quit or been discharged forcause, to determine whether or not they desire to be represented byInternational Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining. DECISIONS AND ORDERS[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTION37May 21, 1938On May -5, 1938, -the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding, the election to be held within twenty (20) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Tenth Region (Atlanta, Georgia).The Board, having been advised that a longer period is necessary,hereby amends the Direction of Election by striking therefrom thewords "within twenty (20) days from the date of this Direction" andsubstituting therefor the words "within thirty (30) days from thedate of this Direction."[SAME TITLE]SECOND AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONMay 08,1938On May 5, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding, the election to be held within twenty (20) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Tenth Region (Atlanta, Georgia).On May 21, 1938, the Board issued an Amendment to Decision andDirection of Election in the above-entitled proceeding, the election tobe held within thirty (30) days from the date of the Direction ofElection.The Board, having been advised that a longer period is necessary,hereby amends the Direction of Election, as amended, by strikingtherefrom the words "within thirty (30) days from the date of thisDirection" and substituting therefor the words "within forty (40)days from the date of this Direction."